DETAILED ACTION
	The present Application is a domestic application filed 08 January 2021, which is a continuation of US Patent Application No. 16/089,881 (now abandoned), filed 28 September 2018, which is a national stage entry of PCT/US2017/025076, filed 30 March 2017, which claims priority to provisional Application No. 62/316,520, filed 31 March 2016. 
	The preliminary amendment filed 01 November 2022 is acknowledged. Claims 1-3, 10-17, 19 and 21 are pending in the current application. Claims 14-17, 19 and 21 are withdrawn as being drawn to a non-elected invention. Claims 1-3 and 10-13 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 01 November 2022 is acknowledged.

Claims 14-17, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 November 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (WO 2014/164558, cited in parent US Application No. 16/089,881) in view of Dziedzic et al. (JACS, 2015, vol. 137, pp. 2996-3003, cited in PTO-892), Cao et al. (Journal of Medicinal Chemistry, 2014, vol 57, 3687-3706, cited in PTO-892) and further in view of Brewster et al. (European Journal of Pharmaceutical Sciences, 2008, vol. 34, pp. 94-103, cited in parent US Application No. 16/089,881).
Lawson et al. teach a compound of Formula (1): 
    PNG
    media_image1.png
    124
    164
    media_image1.png
    Greyscale
 (p.59, Example 2),  tautomers thereof (claim 1), wherein the compounds can be formulated as a cyclodextrin complex (p.35, paragraph [0131]). Lawson et al. disclose the compound includes: 
    PNG
    media_image2.png
    50
    467
    media_image2.png
    Greyscale
 (reads on instant claim 2); and 
    PNG
    media_image3.png
    43
    463
    media_image3.png
    Greyscale
 (reads on instant claim 3), (claim 25). Lawson et al. teach preparing the compound of claim 1, wherein the mixture having the product was diluted with water and extracted with ethyl acetate (Example 5). The organic layers were combined, washed with brine, dried over Na2SO4, filtered, and concentrated in vacuo and then purified by silica column chromatography. Lawson et al. teach the compounds are inhibitors of Bruton’s tyrosine kinase (BTK), (paragraph [0001]). Lawson et al. teach a composition comprising the compound of formula (1) with a disease modifying antirheumatic drug (DMARD), wherein the DMARD is methotrexate (claims 34 and 35). Lawson et al. teach the compound can be crystalline or amorphous (para [0079]). 
While Lawson et al. teach the compound can be formulated with cyclodextrin, Lawson et al. do not expressly disclose an embodiment wherein the compound is formulated with sulfobutylether-β-CD (SBE-CD). 
Dziedzic et al. determined the effects of modifying compound 3 with various functional groups on its aqueous solubility (p.3001, Aqueous Solubility). The solubilities of 3a and 3b were found to be low (scheme 3) 
    PNG
    media_image4.png
    100
    163
    media_image4.png
    Greyscale
. Addition of the amino group (3c) and N-morpholinyl group (3v) increased the solubility 6 and 13-14 fold, respectively. 
Cao et al. teach triazole compounds like itraconazole are poorly water soluble with low oral bioavailability (p.3687, second para; p.3688, figure 1, compounds 1 and 2). Second generation triazole compounds also cannot be administered parenterally because of their poor water solubility (p.3688). Cao et al. designed novel triazoles having a five-membered heterocyclic ring fused to piperazine or piperidine, which are expected to improve their solubility in water (p.3689, second para). Cao et al. found that while incorporation of nitrogen aromatic heterocycles improved the solubility of derivatives 27y, 45t, and 45x (having a 3-pyridyl group) compared to their reference drugs and phenyl-substituted derivatives, they were still not sufficiently soluble for injection (p.3700, second para). Cao et al. found sulfate complexes sufficiently increased the solubility for intravenous administration (p.3701, Conclusions and Scheme 12).
Brewster et al. teach formulating itraconazole (a triazole) 
    PNG
    media_image5.png
    254
    618
    media_image5.png
    Greyscale
(fig. 2) with 2-hydroxypropyl-β-CD (2HPβCD) or sulfobutylether-β-CD sodium salt (SBEβCD), (e.g. abstract and Fig. 1). Brewster et al. teach cyclodextrins are functional excipients are widely used because of their ability to solubilize and stabilize poorly water soluble drugs for oral and parenteral formulations (p.94). Brewster et al. teach preparing formulations having 0%, 5%, 10%, 15% or 20% w/v HPβCD or SBEβCD in combination with 0-350 µg/mL itraconazole at pH 7 (fig. 4); pH 5 (fig. 5); pH 2 (fig. 6); or pH 1 (fig. 7). Brewster et al. teach preparing supersaturated solutions of itraconzole (crystalline or amorphous solid) in the cyclodextrins. Brewster et al. teach the formed supersaturated systems were stable over a 24 time period, showing that cyclodextrins better support supersaturation compared to other known excipients including cremaphor, tween20 and TPGS (see fig. 10). Brewster et al. teach various poorly water soluble drugs have been successfully formulated with cyclodextrins, wherein the cyclodextrins inhibit crystallization, and allow for the drugs to be lyophilized and reconstituted at a later time (p.101, right column). Brewster et al. teach the cyclodextrins are useful in the preparation of solid dispersion formulations that result in supersaturation and improved oral bioavailability (p.102, last paragraph). Brewster et al. teach cyclodextrins including SBE-β-CD and HP-β-CD have been used to solubilize and stabilize a variety of other poorly soluble drugs including Silatecan (an anti-cancer agent), pancratistatin, ibuprofen, and diclofenac (p.101, right column). Brewster et al. teach preparing complexes from both crystalline and amorphous itraconazole (p.96, 2.1. Materials). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate 3-(1-((1-acryloylpyrrolidin-3-yl)oxy)isoquinolin-3-yl)-1H-1,2,4-triazol-5(4H)-one  (hereinafter the compound of Lawson et al.) in SBE-β-CD. 
One having ordinary skill in the art would have known the compound of Lawson et al. was not soluble in water because they expressly teach purifying a reaction mixture comprising the compound with water and ethyl acetate, wherein the compound is more soluble in the ethyl acetate solvent and further purified from it using column chromatography. 
The low water solubility of the compound of Lawson et al. is not surprising in view of the teaching by Dziedzic et al. and Cao et al. Both references are concerned with preparing derivatives of triazole derivatives to improve their solubility in water so that it is more bioavailable and suitable for administration. The compound of Dziedzic et al. shares common structural/functional features as the compound of Lawson, i.e. a triazole linked to a quinoline moiety. 
The ordinary artisan would have been motivated to look to other teachings for methods for improving the water solubility of compounds having similar structural/functional groups as the compound of Lawson et al. While Dziedzic et al. and Cao et al. synthesize structural derivatives to improve the solubility of the title compound, Brewster et al. teach mixing a poorly soluble triazole derivative, itraconazole with SBEβCD to improve its solubility/bioavailability. 
One having ordinary skill in the art would have been motivated to formulate the compound of Lawson et al. in SBE-β-CD because Lawson et al. teach the compound can be formulated with cyclodextrin; and Brewster et al. teach the use of SBE-β-CD in complexing a triazole containing compound. 
Additionally, the artisan would have been motivated to use SBE-β-CD as the desired excipient because it has been found to improve the solubility and stability of poorly water soluble drugs with the effect of improving their bioavailability. 
The ordinary artisan would have had a reasonable expectation of success because SBE-β-CD has successfully been used in formulating drugs having a variety of structures, but also with drugs having a structurally similar chemical group and functional utility as that of Lawson et al. Cyclodextrins including SBE-β-CD and HP-β-CD have been used to solubilize and stabilize a variety of other poorly soluble drugs including Silatecan (an anti-cancer agent), pancratistatin, ibuprofen, and diclofenac. 
With respect to the amount of compound relative to SBE-β-CD, the skilled artisan would have started from the amounts of SBE-β-CD taught by Brewster et al. (e.g. 10% w/v SBE-β-CD was found to solubilize 5,500 µg/mL itraconazole) and optimized its amount relative to the compound of Lawson et al. to identify the most stable formulation of the compound. See MPEP 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”
One having ordinary skill in the art would have been motivated to provide the formulation as an amorphous solid because Lawson et al. teach the compound can be prepared as a crystalline or amorphous solid, and Brewster et al. teach preparing cyclodextrin complexes with a crystalline and amorphous compound. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759